 
Exhibit 10.3


 
Business Cooperation Agreement
 


 
This Business Cooperation Agreement (hereinafter referred to as “the Agreement”)
is signed in Beijing, People’s Republic of China on Nov. 16, 2010 by the
following two parties:
 
 
Party A: Detian Yu Biotechnology (Beijing) Co. Limited
 
Address: A-807 North Star Century Center, 8 Beichen West Road, Chaoyang
District, Beijing
 
 
Party B: Beijing Jundaqianyuan Investment Management Co., Ltd.
 
Address: A-808 North Star Century Center, 8 Beichen West Road, Chaoyang
District, Beijing
 
 
In view of:
 
1.
Party A is a validly existing limited company legally established in Beijing,
People’s Republic of China (hereinafter referred to as “China”), which is mainly
engaged in investment on grain processing enterprises, etc. and management
advisory services for grain processing enterprises, etc. As a business
cooperative enterprise of Party B, Party A proposes to cooperate in long-term
with Party B to develop business jointly, by making use of its broad customer
network and strength in investment management and business consulting and of its
affiliates, and Party A shall charge cooperation fees and introduction
commission accordingly.

 
2.
Party B is a validly existing limited company legally established in Beijing,
China, which is mainly engaged in such activities as investment management,
investment consultancy, economic and trade consultancy and public relation
services, advertisement design, making, agency and issue, etc;

 
Hereby, Party A and Party B reach the following agreement by consensus:
 
1.
Business Cooperation

 
1.1
Party B agreed to appoint Party A for providing Party B with business
cooperation opportunities (“Business Cooperation”) subject to the provisions and
conditions in this Agreement, including but not limited to:

 
1.1.1
Use of Party A and its affiliated companies’ extensive customer resources in the
grain processing and marketing areas to introduce customers to Party B;

 
1.1.2
Use of Party A and its affiliated companies’ extensive customer resources in the
grain processing and marketing areas to introduce business partners to Party B;

 
1.1.3
Use of Party A and its affiliated companies' extensive customer resources in the
financing area to introduce financing business partners to Party B and to seek
favorable financing conditions;

 
1.1.4
Use of Party A and its affiliated companies’ extensive customer resources and
business network in the grain processing and marketing areas to provide to Party
B relevant market information;

 
2.
Cooperative Fee, Referral Commission and Payment Method

 
2.1
As for the business cooperation services provided by Party A, Party B shall pay
Party A the cooperation fees and commission, which shall be fixed by the incomes
sourced from such services. Party B agrees to pay Party A cooperation fees and
commission, the total amount of which shall be 65% of the net income after tax
of Party B in every fiscal year. The amount of the net income after tax of Party
B shall be subject to the figures verified by the audit report of Party B issued
by qualified public accounting firm. Party B shall provide Party A with its
audit report within 50 days after the end of each accounting year in the term of
the Agreement, and Party A shall provide Party B with corresponding invoices in
time upon receiving the audit report of Party B, and Party B shall, within 30
days upon receipt of such invoices from Party A, pay the annual cooperation fees
and commission into the following bank account of Party A (or other bank account
designated by Party A).

 
 
 
1

--------------------------------------------------------------------------------

 
 
 
 
Name of account holding bank designated by Party A: Beijing Shangdi Branch of
China Merchants Bank
 
Account name: Detian Yu Biotechnology (Beijing) Co. Limited
 
Account No.: 110906556210901

 
2.2
Both parties, Party A and Party B, herein confirm that the aforesaid service fee
means only the remuneration Party A is receivable in consideration of the
business cooperation services to be rendered by Party A. All costs and
expenditure (“Other Expenses”) including travel expense, transportation
expenses, postal charge, etc. incurred by Party A in provision of such services
shall be borne by Party B in additional to the aforesaid service fee.

 
2.3
Party B shall remit Other Expenses of the previous month incurred by Party A
into the bank account designated by Party A before 10th of every month; if Party
B fails to pay cooperation fees, commission and Other Expenses in full amount
and on time in accordance with the provisions of this Agreement, Party B shall
pay penal interest on the amount in arrear at an annual interest rate of 10%
additionally.

 
2.4
Party A shall provide Party B with a summary report of its business cooperation
and management, consulting services in the previous quarter within 30 days after
the end of every quarter for the assessment of Party B, and make modifications
according to the needs of Party B in time; and Party A shall provide Party B
with its annual business cooperation report within 60 days after the end of
every year.

 
3.
Intellectual Property

 
All rights incurred in the fulfillment of the Agreement, including but not
limited to copyright, patent right, technical secret, commercial secret and
other intellectual rights, belong to Party A, and the permission matters on
usage of such rights shall be determined through additional negotiation by both
parties, Party A and Party B.
 
4.
Confidentiality

 
4.1
All the other party’s technical data and information (“Confidential
Information”) reached or known by either party because of the signing and
fulfillment of the Agreement, regardless whether the party has taken security
measures, the knowing party shall bear confidential obligations. Without written
consent of the other party beforehand, the knowing party shall not leak,
disclose or transfer such Confidential Information to any third party, nor use
such Confidential Information for the interests of any third party, except for
the disclosure in accordance with relevant laws and regulations, or in the
instruction or disclosure order of relevant government authorities, or in the
fulfillment of information disclosure obligations of relevant exchange.

 
4.2
The knowing party guarantees only to provide Confidential Information to such
personnel necessary to obtain as employee, consultant and agent solely for the
purpose of fulfillment of the Agreement, and guarantees that the employee,
consultant and agent reaching Confidential Information bear equivalent
confidential obligations to this article. The act of such personnel breaching
confidential obligations shall be regarded as the act of the knowing party
breaching this article, and in this case, the knowing party shall bear
compensation liability of breaching the contract under the Agreement to the
other party.

 
4.3
Upon termination of the Agreement, the knowing party shall return all documents
and other carriers containing Confidential Information to the other party or
destroy them in accordance with the requirements of the other party, and the
knowing party shall not maintain or use such Confidential Information in any
memory device any longer.

 
4.4
The aforesaid restriction is not applicable to:

 
 
 
2

--------------------------------------------------------------------------------

 
 
 
(1)
Data that have been commonly obtained by the public from prior disclosure(s);

 
 
(2)
Data that the parties under the Agreement can prove it has known or possessed
before disclosure and is not obtained directly or indirectly from the other
party;

 
 
(3)
The aforesaid Confidential Information that the parties under the Agreement have
obligations to disclose to relevant government authorities, stock exchange and
regulatory organizations in accordance with requirements of laws and
regulations, or Confidential Information disclosed to its legal counselor and
financial consultant in requirement of normal operation by the parties under
this Agreement.

 
4.5
Both parties, Party A and Party B, herein consent that this article shall remain
in effect regardless whether there are changes to, rescission or termination of
the Agreement.

 
5.
Statement, Assurance and Commitment

 
5.1
Statement and assurance of Party A are as follows:

 
5.1.1
Party A is a validly existing limited company legally established in Beijing,
People’s Republic of China.

 
5.1.2
Party A has obtained due authorization by essential corporate conduct, and has
got the consent and permission of the third party or government; No content of
the Agreement against laws and corporate internal regulations binding and
influencing on it.

 
5.1.3
For the signing and fulfillment of the Agreement, there is no false information
in all facts that Party A disclose to Party B and China’s relevant competent
authorities, and there is no big issues necessary to disclose but negligent to
disclose.

 
5.1.4
Upon coming into effect, the Agreement immediately imposes on it legal, valid
and binding obligations with enforcement according to the provisions of the
Agreement.

 
5.2
Statement and assurance of Party B are as follows:

 
5.2.1
Party B is a validly existing limited company legally established in Beijing,
People’s Republic of China.

 
5.2.2
Party B has obtained due authorization by essential corporate conduct, and has
got the consent and permission of the third party or government; No content of
the Agreement against laws and corporate internal regulations binding and
influencing on it.

 
5.2.3
For the signing and fulfillment of the Agreement, there is no false information
in all facts that Party B disclose to Party A and China’s relevant competent
authorities, and there is no big issues necessary to disclose but negligent to
disclose.

 
5.2.4
Party B irrevocably promise that it will not apply to any judicial authority,
arbitration authority, government or any other authority or individual for
revoking this Agreement for any reason.

 
5.2.5
Upon coming into effect, the Agreement immediately imposes on it legal, valid
and binding obligations with enforcement according to the provisions of the
Agreement.

 
5.3
Unless receiving Party A’s written consent, Party B shall have no conducts in
any form that could affect Party B’s assets, business, personnel, rights and
obligations, operation mode, operating activities, management mode and
management activities, including but not limited to:

 
5.3.1
Engage in any management and operation that shall be executed by Party A in
accordance with the provisions of the Agreement;

 
5.3.2
Party B engages in any third party borrowings or creates any other debt;

 
5.3.3
Change or dismiss any Party B’s director, supervisor, or dismiss and replace any
Party B’s senior management personnel;

 
5.3.4
Sell or replace or dispose in other form any Party B’s assets or rights to any
third party.

 
5.3.5
Supply guarantee to the third party or in any form based on Party B’s assets, or
set up any other rights burden or obligation on Party B’s assets;

 
 
 
3

--------------------------------------------------------------------------------

 
 
5.3.6
Alter Party B’s constitutions or change Party B’s business scope or main
business;

 
5.3.7
Change Party B’s normal business process or change any Party B’s major internal
rules and regulations;

 
5.3.8
Transfer rights and obligations under the Agreement in any form to any third
party;

 
5.3.9
Make major adjustment of Party B’s business operation mode, profit mode,
marketing strategies, operation guideline or customer relationships;

 
5.3.10
Make distribution of bones, dividend or any other interests in any form;

 
5.3.11
Any other conduct against business cooperation and management, consulting
services provided by Party A to Party B.

 
6.
Effect and Validity Term

 
6.1
The Agreement is signed on the agreement date indicated at the beginning of the
Agreement, and comes into effect from the date both parties consent in writing
additionally.

 
6.2
The valid period of the agreement is 10 years unless it is terminated in advance
according to this Agreement.

 
6.3
This Agreement shall be extended for 2 years automatically if the parties have
not written opposition documents prior to the expiration date of this Agreement.

 
7.
Termination

 
7.1
Unless being renewed according to this Agreement, the Agreement shall terminate
on the expiry date.

 
7.2
In the premise of not harming the rights or relief enjoyed by Party A under law
or other reasons, Party A may o serve notice Party B in writing to terminate the
Agreement immediately in the following situations: (1) Party B is found in
violation of this Agreement and fails to correct its violation conducts within
30 working days after receiving Party A’s written notice; or (2) Party B has
such situations as closure, dissolution, liquidation, application for
bankruptcy, or being applied for bankruptcy, being revoked of its business
license, or other similar situations.

 
7.3
In the validity term of this Agreement, Party A may terminate the Agreement at
any time after it notifies Party B in writing 30 days beforehand.

 
7.4
If Party B terminates this Agreement prior to the expiry date without reasonable
excuse, Party B shall pay Party A one-time penalty of not less than RMB 200,
000.

 
7.5
After termination of this Agreement, the rights and obligations under Articles 4
and 8 of both parties shall remain in force.

 
8.
Settlement of Disputes
 
When disputes occur in the interpretation and fulfillment of the articles under
the Agreement, both parties shall try to resolve the disputes through kindly
negotiation. If no resolution agreements on the disputes are reached within 30
days after either party proposing to resolve the disputes through negotiation,
both parties are entitled to submit the disputes to China International Economic
and Trade Arbitration Commission (CIETAC) for its arbitration based on the then
effective arbitration rules. The place of arbitration is in Beijing; and the
language of arbitration is Chinese. The arbitration decision is final decision
with binding on both parties.
 
Except for the matters with disputes, both parties shall continue to fulfill the
obligations of their own in the principle of good faith in accordance with the
provisions of the Agreement.

 
9.
Force Majeure

 
9.1
"Force majeure event” means any event that one party may not foresee, or may not
avoid or overcome the occurrence and result even it can foresee, including but
not limited to wars and natural disasters, etc. However, such matters as credit,
funds or inadequate financing shall not be regarded as force majeure events.

 
 
4

--------------------------------------------------------------------------------

 
 
9.2
When the fulfillment of the Agreement is delayed of hindered due to above
defined force majeure events, the party being affected by the force majeure is
exempted for any liabilities hereon under the Agreement, but such exemption is
in the premise of the party affected tries all reasonable and feasible efforts
to fulfill the Agreement or reduce the impact of force majeure, and the
exemption scope is limited in delayed or hindered part. Once the reasons of such
exemption being corrected or remedied, both parties shall try their best to
recover the fulfillment of the Agreement.

 
10.
Governing Laws
 
The fulfillment, interpretation and enforcement of the Agreement shall be
governed by Chinese laws.

 
11.
Notice
 
Notices and other communications of either party by provisions of the Agreement
shall be in Chinese writing, and shall be regarded as will-be-receiving of the
notices when they are sent  to the following addresses of one party or both
parties concerned by personal delivery, registered post, mail with postage paid,
or agreed express delivery, or in the form of fax.
 
Party A: Detian Yu Biotechnology (Beijing) Co. Limited
Address: A-807 North Star Century Center, 8 Beichen West Road, Chaoyang
District, Beijing
 
Party B: Beijing Jundaqianyuan Investment Management Co., Ltd.
Address: A-808 North Star Century Center, 8 Beichen West Road, Chaoyang
District, Beijing

 
12.
Transfer of Agreement

 
12.1
Without Party A’s prior written consent, Party B shall not directly or
indirectly transfer, sublicense, lease, bestow, pledge, entrust, invest in kind
or dispose in other form to third party any rights and/or obligations under the
Agreement.

 
12.2
Party B herein consents that Party A may transfer the whole or partial rights
and/or obligations under the Agreement to the third party in accordance with
practical situations, and only prior written notification by Party A to Party B
is required for such transfer, and Party A is not required to obtain Party B’s
written or verbal confirmation beforehand.

 
13.
Agreement Severability

 
Where any provision under the Agreement becomes invalid or cannot be enforced
because of confliction with relevant laws, the provision shall only be deemed as
invalid within jurisdiction of the relevant laws, and shall not affect the legal
validity of other provisions under the Agreement.
 
14.
Modification and Supplementation of the Agreement and Others

 
14.1
Both parties may make modification and supplementation to the Agreement at any
time by written agreement. Such modification or supplementation after signing by
authorized representatives of both parties form part of the Agreement and have
equal legal force with the Agreement.

 
14.2
Both parties herein confirm that the Agreement is a fair, reasonable agreement
reached by both parties on the basis of equality and mutually benefit. If any
term or provision of the Agreement are regarded as invalid or cannot be enforced
because of the applicable laws, the term shall be regarded as being eliminated
from the Agreement and invalid but the other terms of the Agreement remain
valid, and the term shall be regarded as not being included at the very start.
Both parties shall replace the term being regarded as eliminated with new legal
valid term accepted by both parties through negotiation.

 
In witness whereof, both parties hereby render their authorized representatives
to sign the Agreement on the date stated at the beginning of the Agreement.
 
[The following page is used for signature with no texts.]
 
 
 
5

--------------------------------------------------------------------------------

 
 
(This is only for signature of Business Cooperation Agreement, with no text)
 
 
Party A: Detian Yu Biotechnology (Beijing) Co. Limited
 
Authorized representative: /s/ Authorized Person              
 


 
Party B: Beijing Jundaqianyuan Investment Management Co., Ltd.
 
Authorized representative: /s/ Authorized Person              
 

 
 6

--------------------------------------------------------------------------------